Citation Nr: 0723940	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  07-02 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for VA benefit purposes.


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from May 1943 to January 
1946.  For combat service in the Pacific Theater during World 
War II, he was awarded the Combat Infantryman Badge among 
others.  He died in August 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse determinations issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The appellant's motion for an advance upon 
the Board's docket was granted in July 2007.  The case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The appellant and veteran were married in April 1950, and 
divorced in September 1979,  and the veteran remarried 
another woman in August 1980, and the appellant may not be 
recognized as the veteran's surviving spouse for VA benefit 
purposes under any of the governing laws and regulations.  


CONCLUSION OF LAW

The appellant is not the veteran's surviving spouse for VA 
benefit purposes.  38 U.S.C.A. §§ 101, 5102, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.50, 3.53 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation is applicable to the appellant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to assist them in 
collecting such evidence.  

The issue in this appeal turns upon the proper application of 
the governing laws and regulations to the known and 
undisputed facts.  Under these circumstances, the Board finds 
that VA is not required to provide assistance under VCAA 
because there is no reasonable possibility that such 
assistance could aid in substantiating the appellant's claim 
for VA benefits based upon her marriage to the veteran.  
38 U.S.C.A. § 5103A(a)(2).  

The term "spouse" means a person of the opposite sex who is a 
wife or husband.  38 U.S.C.A. § 101(31).  The term "surviving 
spouse" means (except for insurance purposes under 
Chapter 19) a person of the opposite sex who was the spouse 
of a veteran at the time of the veteran's death, and who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death (except where there was 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has 
not remarried, or in cases not involving remarriage, has not 
since the death of the veteran, and after September 1962, 
lived with another person and held herself out openly to the 
public to be the spouse of such other person.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  

A separation between veteran and spouse, which was caused or 
procured by misconduct of the veteran, may excuse the 
otherwise applicable requirement for continuous cohabitation 
between a veteran and spouse, but there is still a 
requirement that the veteran and spouse be legally married at 
the time of a veteran's death, for a spouse to be recognized 
as the surviving spouse.  38 C.F.R. § 3.53.  

Analysis:  The facts with respect to marriage in this appeal 
are well established and not in dispute.  The appellant and 
veteran were married in April 1950.  Two children were born 
of this marriage.  The appellant and spouse were divorced in 
a valid judgment of divorce in the Common Pleas Court of 
Allen County, Ohio.  The evidence on file shows that the 
appellant was the plaintiff or moving party in that divorce 
action.  Additionally, the evidence on file shows that the 
veteran remarried another woman than the appellant in August 
1980.  It appears that the veteran remained married to this 
other woman until the time of his death in August 2005.  

The appellant in this case acknowledges that she and the 
veteran were divorced by valid court decree in 1979.  She has 
written that she obtained this divorce as a matter of 
necessity based upon the veteran's long-term chronic abusive 
treatment of both her and their children.  She has written 
that it was necessary to separate her and the children from 
the veteran for the sake of their own personal safety, health 
and welfare.  There is historical evidence on file which 
supports the appellant's arguments in this regard.  

At no time during the pendency of the appeal has the 
appellant argued that she was in fact the veteran's surviving 
spouse at the time of his death, or that her divorce from the 
veteran was somehow legally invalid, or that the veteran's 
subsequent remarriage to another woman was also somehow 
invalid.

Regardless of the veteran's fault or other misconduct leading 
to the divorce between he and the appellant in this case in 
1979, the fact remains that the appellant and veteran were 
indeed lawfully divorced from the bonds of matrimony in 1979.  
There can be no issue with respect to the requirement for 
continuous cohabitation in the absence of a valid marriage.  
Surviving spouses may be entitled to certain VA benefits 
including pension, burial benefits, accrued benefits, 
dependency and indemnity compensation, education benefits, 
and others, but before any VA benefits may be awarded, it 
must be determined that the applicant is a surviving spouse 
of the veteran at the time of his death.  

The appellant in this case was clearly not the veteran's 
surviving spouse since she and the veteran were lawfully 
divorced in a court of competent jurisdiction in 1979, some 
26 years before the veteran died in 2005.  Indeed, the 
evidence on file shows that the veteran remarried another 
woman in August 1980.  The appellant in this case was not the 
veteran's surviving spouse, and no VA benefit flowing from 
status of surviving spouse may be paid to the appellant.  The 
Board is bound in its decisions by the regulations of the 
Department, instructions of the VA Secretary, and the 
precedent opinions of the VA chief legal officer.  
38 C.F.R. § 7104(c).  


ORDER

The appellant may not be recognized as a surviving spouse for 
VA benefit purposes.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


